FILE COPY




                                   No. 07-15-00249-CR


Rudy Cortinas                                  §    From the 432nd District Court
 Appellant                                            of Tarrant County
                                               §
v.                                                  September 8, 2015
                                               §
The State of Texas                                  Opinion Per Curiam
 Appellee                                      §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 8, 2015, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the

432nd District Court of Tarrant County, Texas for further proceedings in accordance

with this Court’s opinion entered this day.

                                              oOo